Citation Nr: 1136759	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  04-07 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.

2.  Entitlement to service connection for coronary artery disease, status post coronary artery bypass graft, to include as secondary to diabetes mellitus.

3.  Entitlement to service connection for type II diabetes mellitus as a result of herbicide exposure.


REPRESENTATION

Appellant represented by:	Katrina J. Eagle, Attorney at Law


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active duty service from January 1963 to May 1966.

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter has been previously before the Board on multiple occasions, most recently in June 2009, when the Board denied the claims on appeal.  The Veteran appealed the Board's June 2009 decision to the United States Court of Appeals for Veterans Claims (hereinafter 'the Court').  In an April 2011 memorandum decision, the Court vacated the Board's June 2009 decision to the extent of the three issues identified above.  (The Court noted that the Veteran withdrew his claims as to the other two issues denied in the Board's June 2009 decision.)  The Court remanded the matter to the Board for further adjudication.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The April 2011 Court memorandum decision discusses the need for additional development in this case.  The Board hereby summarizes the directives of the April 2011 Court memorandum decision.

Prior to the June 2009 Board denial, the Board issued a remand for additional development of the issues on appeal in January 2009.  The Board is under a duty to ensure compliance with the terms of its prior remands.  Stegall v. West, 11 Vet. App. 268, 271 (1998). The Court's April 2011 decision finds that the Board failed to ensure compliance with the January 2009 Board remand orders.

As discussed in the Court's memorandum decision, the January 2009 Board remand directed the RO/AMC to "provide a detailed statement of the veteran's claimed herbicide exposure."  The AMC provided a portion of the Veteran's initial application for benefits regarding his claimed exposure at Anderson AFB, but did not provide any additional information, such as statements from fellow servicemen and the Veteran's allegation of contamination at Pease AFB.  The record shows that when the appellant submitted additional information concerning his claim in January 2004, he stated that he was including a "document showing Pease AFB being contaminated" and noted that he was stationed there from 1962 to 1964, before being sent to Guam.  The Court found that the AMC should have included this information in its "detailed statement of the veteran's claimed herbicide exposure," as required by the Board's January 2009 remand order.

Additionally, the Court noted that the C&P Service report states that the list of test sites outside Vietnam "does not contain any references to routine base maintenance activities such as range management, brush clearing, weed killing, etc." and that "such small scale non-tactical herbicide applications have not been compiled into a list and records of such activity have not been kept."  The Court notes that this is precisely the sort of activity the Veteran alleges resulted in his direct exposure to herbicides.  Adequate development and consideration that the Veteran may have been actually exposed to an herbicide chemical agent that could be etiologically linked to the pathology on appeal is necessary.  The Board will now direct new development and VA examinations to ensure proper development of the evidence with regard to considering the Veteran's claims properly on direct bases as well as secondary bases.

The Board must remand these issues to ensure compliance with the Board's January 2009 remand directives, and to complete all appropriate development for informed appellate review considering all of the Veteran's contentions.

Another matter requiring remand concerns the need to obtain a medical opinion addressing the Veteran's hypertension.  In brief, the Court found that the October 2006 VA examination report of record was inadequate with regard to the need for an etiology opinion addressing the Veteran's hypertension.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should take the necessary actions to comply with the evidentiary development procedures required by M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n).  The RO/AMC must provide a detailed statement of the Veteran's claimed herbicide exposures to be sent to the C&P Service and a review be requested of the DoD inventory of herbicide operations to determine whether herbicides were used, tested, or stored as alleged.  This detailed statement should reflect all of the information provided by the Veteran in support of his contention that he was exposed to herbicides during military service in multiple locations.  (The Court noted that previously the AMC inadequately provided a portion of the Veteran's initial application for benefits regarding his claimed exposure at Anderson AFB, but did not provide any additional information, such as statements from fellow servicemen and the Veteran's allegation of contamination at Pease AFB.)

If the exposure is not verified, a request must then be sent to the Joint Services Records Research Center (JSRRC) for verification of the Veteran's claimed herbicide exposures during service.  In accordance with the Court's memorandum decision in this case, the JSRRC should also be asked to research whether any of the Veteran's contended in-service exposures to herbicides is consistent with the 'routine base maintenance activities such as range management, brush clearing, weed killing, etc.' and 'such small scale non-tactical herbicide applications' at the locations and times at which the Veteran served.  Any indicated follow-up research avenues should be pursued.

2.  The Veteran should be scheduled for VA examination(s) appropriate to the various disorders on appeal: type II diabetes mellitus, coronary artery disease, and hypertension.  The claims file should be made available to such examiner(s) for review in connection with the examinations.  Any verified exposure to herbicides during the Veteran's service must be explicitly brought to the examiners' attention in connection with these examinations.  (If the Veteran declines to report for any new examination, a medical opinion should nevertheless be prepared based upon the information available.)

After reviewing the claims file and examining the Veteran (if possible), the appropriate examiner should offer an opinion as to:

a) For hypertension, the examiner(s) should address: Is it at least as likely as not (a 50% or higher degree of probability) that the disease in question is causally due to herbicide exposure?

b) For type II diabetes mellitus, coronary artery disease and hypertension, the examiner(s) should address: Is it at least as likely as not (a 50% or higher degree of probability) that the disease in question is causally related to the Veteran's active duty service (to include any in-service chemical exposure)?  Any available service treatment records referring to pertinent symptoms, and the Veteran's overall medical history, should be expressly discussed in connection with the medical opinion.  Additionally, the Veteran's own reported recollections regarding pertinent in-service and post-service events concerning each disability should be specifically discussed as appropriate.

c) For coronary artery disease and hypertension, the examiner(s) should address: Is it at least as likely as not (a 50% or higher degree of probability) that the disease in question is causally related to, or has been permanently aggravated in severity by, the Veteran's type II diabetes mellitus?  (This question is, of course, not applicable to the type II diabetes mellitus pathology itself.)

A detailed rationale should be provided for all opinions offered.

3.  In the interest of avoiding future remand, the RO/AMC should then review the examination report(s) to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination report(s).

4.  After completion of the above and any other development the RO/AMC should deem necessary, the RO/AMC should review the expanded record and readjudicate the issues on appeal.  If any claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

